             Case 1:19-cv-00853-RJL Document 1 Filed 03/26/19 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

THE ESTATE OF JOHN MCCARTY                           CASE NO.
THROUGH ITS PERSONAL
REPRESENTATIVE VICTOR AMBURGY,

                Plaintiff,
       v.

THE ISLAMIC REPUBLIC OF IRAN
Ministry of Foreign Affairs
Khomeini Avenue
United Nations Street
Tehran, Iran,

                Defendant.




        COMPLAINT FOR DAMAGES FOR STATE-SPONSORED TERRORISM
            UNDER THE FOREIGN SOVEREIGN IMMUNITIES ACT


I.     INTRODUCTION

        1.      This action is based on the hijacking of TransWorld Airlines (“TWA”) Flight 847

after departing from Athens, Greece on June 14, 1985. The Estate of John McCarty, through

Personal Representative Victor Amburgy (“Plaintiff’) seeks money damages from Iran as

compensation for severe pain and suffering caused by Iran’s provision of material support and

resources to the hijackers for acts of terrorism, including aircraft sabotage, hostage taking, and

torture, as well as the underlying torts of assault, battery, solatium, false imprisonment, and

intentional infliction of emotional distress.

        2.      Plaintiff brings this action pursuant to the antiterrorism provision of the Foreign

Sovereign Immunities Act, 28 U.S.C. §§ 1602 et seq. (“FSIA”), which affords U.S. victims of
             Case 1:19-cv-00853-RJL Document 1 Filed 03/26/19 Page 2 of 11




state-sponsored terrorism a private right of action against the foreign state responsible for a

terrorist act. Foreign states are held liable when they provide material support or resources for

acts of terrorism.

II.    PARTIES

        3.      John McCarty was a passenger aboard TWA 847 at the time of the hijacking. His

immediate family member, Victor Amburgy, was also a passenger at the time of the hijacking.

Mr. Amburgy is the personal representative and executor of the estate of Mr. McCarty, who died

on May 18, 1990. Mr. McCarty and Mr. Amburgy were at the time of the hijacking U.S.

citizens within the meaning of 8 U.S.C. § 1101(a)(22). They lived together as domestic partners

in California and in all ways lived as if they were married.

        4.      Defendant, the Islamic Republic of Iran (“Iran”), is a foreign sovereign and a

foreign state within the meaning of FSIA § 1602.

        5.      Iran provided material support to the hijackers, as defined by 18 U.S.C. § 2339A,

in the form of expert advice and assistance, significant financial support and resources, training,

facilities, weapons, personnel, and logistical aid. This includes material support to Hezbollah

terrorists who hijacked the aircraft and to their Amal terrorist reinforcements (collectively, the

“terrorists”) for the above-enumerated terrorist acts. Iran also provided material support to the

terrorists who held dozens of passengers as well as the flight crew captive in Beirut, Lebanon

after they were removed from the aircraft (hereinafter, the “captors”).

III.    JURISDICTION AND VENUE

        6.      Jurisdiction in this action is based on 28 U.S.C. § 1330(a), which provides: “The

district courts shall have original jurisdiction without regard to amount in controversy of any

nonjury civil action against a foreign state as defined in section 1603(a) of this title as to any

                                                   2
            Case 1:19-cv-00853-RJL Document 1 Filed 03/26/19 Page 3 of 11




claim for relief in personam with respect to which the foreign state is not entitled to immunity

either under sections 1605-1607 of this title or under any applicable international agreement.”

       7.       Iran is not immune from the court’s jurisdiction in this action based on FSIA

§ 1605A(a)(l), the “terrorism exception” to foreign sovereign immunity. Section 1605A(a)(l)

provides in relevant part, that a foreign state “shall not be immune from the jurisdiction of courts

of the United States ... in any case ... in which money damages are sought against a foreign

state for personal injury or death that was caused by an act of torture . .. aircraft sabotage,

hostage taking, or the provision of material support or resources for such an act.”

       8.      Iran is subject to personal jurisdiction by virtue of 28 U.S.C. § 1330(b), which

provides: “Personal jurisdiction over a foreign state shall exist as to every claim for relief over

which the district courts have jurisdiction under subsection (a) where service has been made

under section 1608 of this title.”

       9.      Venue is proper in this Court under 28 U.S.C. § 1391(f)(4), which provides in

pertinent part that a civil action against a foreign state may be brought in the United States

District Court for the District of Columbia.

IV.    CLAIMS FOR RELIEF

        10.    Plaintiff re-alleges paragraphs 1-9.

        11.    Plaintiff brings this action pursuant to 28 U.S.C. § 1605A(c), which affords

Plaintiff a private right of action against Iran as a state sponsor of terrorism that provided

material support and resources to the terrorists and captors referenced above. 28 U.S.C. §

1605A(c) provides, in relevant part, that a “foreign sovereign that is ... a state sponsor of

terrorism as described in subsection (a)(2)(A)(i).. . shall be liable to ... a national of the United

States ... for personal injury or death caused by acts described in subsection (a)(1) of that

                                                   3
                 Case 1:19-cv-00853-RJL Document 1 Filed 03/26/19 Page 4 of 11




foreign state ... for which the courts of the United States may maintain jurisdiction under this

section for money damages. In any such action, damages may include economic damages,

solatium, pain and suffering ....” The acts described in 28 U.S.C. § 1605A(a)(l) include “the

provision of material support or resources” for acts of “torture . .. aircraft sabotage [or] hostage

taking.”

        12.         Since January 23, 1984, Defendant Iran has been designated a state sponsor of

terrorism by the U.S. Secretary of State pursuant to, inter alia, Section 6(j) of the Export

Administration Act of 1979 - 50 U.S.C. Appendix § 2405(j).

           13.      As defined by Article 1 of the Convention for the Suppression of Unlawful Acts

Against the Safety of Civil Aviation, the hijackers of TWA Flight 847 committed aircraft

sabotage by committing acts of violence against Plaintiff when he was a passenger on board an

aircraft in flight which endangered his safety on that aircraft and placing grenades and other

explosives on board the aircraft.

           14.      As defined by Article 1 of the International Convention Against the Taking of

Hostages, the hijackers of TWA Flight 847 committed hostage-taking where they detained

Plaintiff and his immediate family member, Mr. Amburgy for varying periods of time within a

seventeen day period and repeatedly threatened to kill, injure or continue to detain him if their

demands were not met.

           15.      The hijackers additionally threatened Plaintiff, and his immediate family member

Mr. Amburgy, with guns, knives and grenades; pistol-whipped passengers and otherwise battered

them; denigrated their religions, ethnicities, nationalities, and country of residence - the United

States; deprived them of sleep and food; robbed them of their belongings, including invaluable

jewelry such as wedding and engagement rings; forced them to remain in extremely painful

                                                    4
            Case 1:19-cv-00853-RJL Document 1 Filed 03/26/19 Page 5 of 11




positions for long periods of time; repeatedly pointed unloaded or partially loaded weapons at

passengers and pulled the trigger (i.e. “Russian roulette”); screamed accusations at passengers

that they were members of U.S. intelligence agencies and would be killed; paraded hostages in

front of the media at gunpoint; conducted a mock execution in which hostages were lined up

against a wall in Beirut by guards with guns; forced hostages to watch propaganda films

containing footage of atrocities; used hostages as bargaining chips in a geo-political conflict; and

even murdered one passenger and threw him from the aircraft onto the tarmac at the airport in

Beirut.

          16.   As defined by Section 3 of the Torture Victim Protection Act of 1991, 28 U.S.C.

§ 1350, the hijackers of TWA Flight 847 committed torture by intentionally inflicting physical

and psychological injuries upon Plaintiff and his immediate family member, Mr. Amburgy, for

the purpose of intimidating and coercing them, as well as third parties, into compliance with their

demands.

          17.   Plaintiff seeks a judgment from this Court holding Iran legally responsible for

these heinous acts of terrorism, aircraft sabotage, hostage taking and torture, and awarding

Plaintiff money damages for the acts of assault, battery, false imprisonment, and intentional

infliction of emotional distress committed.

          18.   On June 14, 1985, TWA Flight 847 took off from Athens, Greece bound for

Rome, Italy with eight crew members and 143 passengers, including John McCarty and Victor

Amburgy, on board.

          19.   Shortly after takeoff, two terrorist hijackers armed with hand grenades

commandeered the plane at gunpoint. The individuals were later identified as Mohammed Ali

Hamadi (“Hamadi”) and Hassan Izz al-Din (“Izz al-Din”). A third hijacker, Ali Atwa (“Atwa”)

                                                 5
          Case 1:19-cv-00853-RJL Document 1 Filed 03/26/19 Page 6 of 11




joined Hamadi and Izz al-Din on the plane the following day. All three men (collectively, the

“hijackers”) were members of Hezbollah, a recognized terrorist organization, and have since

been indicted by this Court for the hijacking of TWA Flight 847. United States v. Ali Atwa, et.

al, l:85-cr-00405-l (D.D.C., Nov. 14, 1985).

       20.     The hijackers ordered the plane to fly to Algeria or Iran. The flight crew

persuaded the hijackers that the plane did not have enough fuel, at which point the hijackers

ordered the plane to divert to Beirut, Lebanon for refueling. The hijackers pistol-whipped and

otherwise physically and psychologically abused the members of the cabin crew, including

placing a gun to the head of the pilot, Captain John Testrake, in order to coerce their compliance.

       21.     The hijackers ordered the passengers to put their hands on their heads and bend

forward so that their heads were below the tops of the seats in front of them. This “TWA

position,” when held for hours at a time, proved torturously painful to the passengers.

Passengers who failed to keep the position for even a moment were struck violently. During the

flight to Beirut, the hijackers screamed at, intimidated, and otherwise terrorized, assaulted and

battered Plaintiff - treatment which continued throughout their ordeal.

       22.     After landing in Beirut, the hijackers began to beat two passengers, neither of

whom are plaintiffs in this case, in order to coerce the Beirut airport personnel into providing

fuel for the aircraft. The sounds of the violent beatings caused extreme fear and distress to

Plaintiff. At this time the hijackers issued demands for the release of nearly eight-hundred

prisoners in Israel and Kuwait, in exchange for the release of the TWA Flight 847 hostages.

       23.     The hijackers then instructed Captain Testrake to fly to Algiers, Algeria. On the

ground in Algiers, the hijackers repeatedly threatened to execute an American passenger every

five minutes unless their demands were met, including a demand for more fuel.

                                                 6
             Case 1:19-cv-00853-RJL Document 1 Filed 03/26/19 Page 7 of 11




       24.      The hijackers raised the level of fear and intimidation by prohibiting any

maintenance personnel to board the aircraft in Algiers and again ordered the plane back to

Beirut. As the airplane approached Beirut for the second time, the Beirut airport authorities

placed obstacles on the runway and turned off all the lights in order to dissuade the hijackers

from landing. The hijackers insisted that the plane land regardless of the obstacles, even if it

crashed. The flight crew announced to the passengers that they should brace for a crash landing

in the dark. Panic and extreme fear spread throughout the plane. As the aircraft approached the

runway, the obstacles were removed at the last minute.

       25.      On the ground in Beirut for the second time, the hijackers demanded that

reinforcements from Amal, a Lebanese military group affiliated with Hezbollah, be allowed to

board the plane. When their demands were not met, they executed one passenger, Robert

Stethem, who is not a Plaintiff in this action, by gunshot to the head and shoved his body from

the plane onto the tarmac. Shortly after Mr. Stethem’s body was cruelly pushed from the plane,

one of the hijackers shouted numbers to indicate the order in which passengers would be next to

be executed, causing extreme terror and distress to those passengers. Soon thereafter,

approximately ten reinforcements from Amal dressed in military uniforms boarded the plane,

adding further to the passengers’ anguish.

        26.     The hijackers then instructed Captain Testrake to fly the plane back to Algeria,

and finally back again to Beirut. TWA Flight 847 ended its odyssey, landing in Beirut on June

16, 1985. During the nearly 72-hour long ordeal on board the aircraft, many of the passengers

were brutally and repeatedly assaulted by their captors. The ordeal involved numerous acts of

assault, battery and threats, excruciating pain (including as a result of being forced to maintain



                                                  7
              Case 1:19-cv-00853-RJL Document 1 Filed 03/26/19 Page 8 of 11




the TWA position) and stark terror in expectation of either an imminent violent death or

prolonged captivity.

       27.       Although women and children, and some men, were released from the plane

during stops in Algiers and Beirut, the ordeal was hardly over for the passengers still aboard,

including Mr. McCarty and Mr. Amburgy. In the early morning hours of June 17, 1985, they

were removed from the plane to be held hostage on the ground in Beirut for the next fourteen

days. The captors moved the hostages, including Plaintiff, between various hiding places in the

middle of war-torn Beirut. The hostages, including Plaintiff, were lined up by their captors in a

Beirut parking garage and caused to believe that they would be executed by a firing squad.

Plaintiff was confined under deplorable conditions, tormented with daily threats of torture and

death, and vilified as a citizen of a despised nation, all the while made to fear for his fate.

        28.      On June 30, 1985, Plaintiff was released to Syrian military personnel and

ultimately flown home to the United States.

        29.      In Stethem v. Islamic Rep. of Iran, 201 F. Supp. 2d 78, 85 (D.D.C. 2002), this

Court awarded damages to the estate and immediate family members of Robert Stethem, as well

as six additional passengers (five Navy divers and one Army Reserve Major) and their spouses

who were not aboard the plane. Iran has also been held liable for the terrorist hijacking of

Kuwait Airways Flight 221 only a few months before the hijacking of TWA Flight 847,

involving substantially similar tactics and planning carried out with Iran’s support. Kapar v.

Islamic Rep. of Iran, No., 2004 U.S. Dist. LEXIS 29416 at *1-3 (D.D.C. 2004) (The “methods”

of the “Iranian-sponsored Hezbollah terrorists” who hijacked Kuwait Airways Flight 221 “were

replicated in Hezbollah's hijacking of TWA flight # 847 in June 1985.”) In Allan, et al. v.



                                                   8
             Case 1:19-cv-00853-RJL Document 1 Filed 03/26/19 Page 9 of 11




Islamic Republic of Iran, Case No. 1:17-cv-00338 RJL (D.D.C March 25, 2019), this court

awarded damages to additional passengers and crew of flight TWA 847.

       30.      In Stethem, this Court held that Iran “provided ‘material support or resources’ to”

Hezbollah for the hijacking of TWA Flight 847. Stethem, 201 F. Supp. 2d at 87 (the court

referred to the group as “Hizballah,” which is an alternate spelling for “Hezbollah”). In support

of that finding, this Court examined and relied upon “extensive documentary evidence from U.S.

intelligence sources connecting Hizballah to Iran” as well as the fact that “[n]ot until approval

had been given by [a high-ranking Iranian government official] were [the TWA Flight 847

hostages held in Beirut] turned over to Syrian authorities in Damascus [Syria] to be released.” Id.

at 85. Intelligence reports of the C.I.A., the F.B.I., and the Office of the Vice President confirm

the findings of this Court in Stethem that Iran provided material support for Hezbollah for the

hijacking of TWA Flight 847.

                                       Assault and Battery

       31.      The hijackers and/or captors intentionally engaged in harmful physical contact or

intentionally caused Plaintiff imminent apprehension of such contact. As a result, the hijackers

and/or captors assaulted Plaintiff within the meaning of assault under the Second Restatement of

Torts (“Restatement”), Section 21, and committed battery on Plaintiff within the meaning of

Second Restatement Sections 13 and 18. Accordingly, Iran is liable for these acts of terrorism

and assault and battery.

                    Outrageous Conduct Causing Severe Emotional Distress
                       (i.e.. Intentional Infliction of Emotional Distress)




                                                  9
          Case 1:19-cv-00853-RJL Document 1 Filed 03/26/19 Page 10 of 11




       32.     The hijackers and/or captors intentionally or recklessly caused Plaintiff to suffer

severe emotional distress. Accordingly, Iran is liable for these acts of terrorism and intentional

or reckless infliction of emotional distress under the Second Restatement of Torts, Section 46.

       33.     The hijackers and/or captors also engaged in extreme and outrageous conduct to

intentionally or recklessly cause Plaintiff to suffer severe emotional distress due to the

mistreatment of his immediate family member, Victor Amburgy. Accordingly, Iran is liable to

Plaintiff for intentional or reckless infliction of emotional distress under the Second Restatement

of Torts, Section 46. Indeed, all acts of terrorism are by their very definition extreme and

outrageous and intended to cause the highest degree of emotional distress, literally terror, in their

victims, including immediate family members of victims directly involved in attacks.

                                       False Imprisonment

       34.     The hijackers and/or captors intentionally confined Plaintiff within fixed

boundaries on the aircraft, and on the ground in Beirut. Plaintiff was conscious of his

confinement and harmed by it. Accordingly, Iran is liable for these acts of terrorism and false

imprisonment under the Second Restatement of Torts, Section 35.

                                              Solatium

        35.    As an immediate family member of a passenger on TWA Flight 847, Plaintiff is

entitled to solatium damages for emotional harm caused by the terrorists and/or captors.

Accordingly, Iran is liable to Plaintiff for solatium damages.

        36.    There is a reasonable connection between the acts of Iran complained of herein

and the injuries and damages suffered by Plaintiff. Indeed, Iran’s acts were the proximate cause

of those injuries and damages.

        WHEREFORE, Plaintiff respectfully prays for the following relief:

                                                  10
            Case 1:19-cv-00853-RJL Document 1 Filed 03/26/19 Page 11 of 11




       1.      A speedy and final resolution of Plaintiff s claims; and

       2.      A Judgment against Iran holding Iran liable for the acts complained of herein; and

       3.      A Judgment against Iran for money damages in an amount to be determined at

trial, for money damages of not less than $9,000,000.




DATED: March 26, 2019                        Respectfully submitted,

                                             MITCHELL SILBERBERG & KNUPP LLP




                                                  Mark N. Bravin (D.C. Bar No. 249433)
                                                  J. Matthew Williams (D.C. Bar No. 501860)
                                                  Theresa B. Bowman (D.C. Bar No. 1012776)
                                                  Attorneys for Plaintiff




                                                 11
